EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Curtis on 12 August 2022.

The application has been amended as follows: 

The title is amended as follows:
using Isobaric Multiplex Reagents

11. (Currently amended) The method of claim 1, wherein 
providing the target molecule in step a) comprises providing two or more samples, each sample comprising an amount of the target molecule; 
labeling the target molecule in step b) comprises labeling the target molecule in the two or more samples with two or more tagging reagents of said tagging reagent, ; and




12. (Currently amended) The method of claim 11 further comprising quantifying amounts of labeled molecule[[s]] in each sample.

Reasons for Allowance
Claims 1, 2, and 4-14 are allowed and are renumbered as claims 1-13. The following is an examiner’s statement of reasons for allowance: 
The amendment filed on 3 August 2022, along with the accompanying examiner's amendment, puts the application in condition for allowance.
The closest prior art of Yang ("Glycan Analysis by Isobaric Aldehyde Reactive Tags and Mass Spectrometry", Anal. Chem., 2013; IDS, see also newly cited Supporting Information) discloses iART tags as aldehyde-reactive tags for glycan analysis (see Fig. 1 and SI). A similar disclosure is found in the prior art of Zhang (US 2015/0241437; newly cited) (see iART tags of claim 9, copied below). The methods of Yang and Zhang differ from the method of claim 1 in using a tagging reagent that, compared to the formula used in the method of claim 1, has an extra methylene group between NW and CV. In contrast to the iART tags, the tagging reagent of claim 1 has a versatile framework that can be synthesized from two naturally occurring alpha-amino acids building blocks. The tagging reagent of the instant invention offers advantages of synthetic simplicity and reduced cost.

    PNG
    media_image1.png
    270
    382
    media_image1.png
    Greyscale

The prior art of Hahne ("Carbonyl-Reactive Tandem Mass Tags for the Proteome-Wide Quantification of N-Linked Glycans," Anal. Chem. 2012; IDS) discloses Glyco-TMT tags that are carbonyl reactive (Fig. 1). Glyco-TMT tags differ from the formula used in the method of claim 1 in having an extra methylene group between NW and CV and in having different R2 and R3 groups.
The prior art of Li (2013/0078728; previously relied upon) discloses a tagging reagent that can be synthesized from two naturally occurring alpha-amino acids building blocks, but Li does not teach or suggest labeling a target molecule via reacting an aldehyde reactive group, ketone reactive group, or carboxylic acid reactive group of the tagging reagent with an aldehyde, ketone, or carboxylic acid of the target molecule to generate the labeled molecule.
The post-dated review by Yun ("Isotope labeling strategies of glycans for mass spectrometry-based quantitative glycomics," Microchemical Journal 2021; newly cited) overviews isobaric tags for duplex or multiplex quantitation of glycans by tandem mass spectrometry (Table 2).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043. The examiner can normally be reached M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797